POLLOCK, J.
Epitomized Opinion
Action for personal injuries by Haydu sustained by being knocked down by Tynroka’s automobile while Haydu was crossing intersection. The answer denies negligence on the part of Tynroka, and a plea of contributory negligence. In the court below the plaintiff recovered a judgment, and error is prosecuted on the grounds that the verdict is against the weight of the evidence and that the court *152erred in charging as follows: “However, if such person himself contributes to his own injury or failed to exercise ordinary care for his own safety, in that event the defendant would be liable.” The appeals court held:
Attorneys—H. T. Rapport and Wilson, Hahn, Henderson & Wilson, for Tynroka; David Shermer for Haydu; all of Youngstown.
1. That in its opinion the jury could not be misled by this expression.
2. That the verdict is not against the weight of the evidence.